DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
As per applicant’s request, receipt of the drawings dated 03/24/2021 is acknowledged.
Response to Amendment
The amendment filed on 06/23/2022 has been entered. Claims 1-4, 6-10, and 14-21 remain pending in the application. 
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-4, 6-10, and 14-21 have been considered but are not persuasive.
In response to applicant's argument that the references fail to show certain features of the applicant’s invention as recited in claim 1, specifically, a “a light source to illuminate the switch contact
an elastic light protection cap to seal off a beam path, from the lens to the image sensor, from the light source in a lightproof manner
wherein the light protection cap is embodied in a tubular fashion and bears by a first end of the light protection cap against an inner wall of the camera housing and by a second end of the light protection cap against a surface of a printed circuit board (PCB)” it is noted that this limitation is interpreted according to the broadest reasonable interpretation as would be understood by one of ordinary skill in the art, and references Scanlon, Ward, and Harms are analogous, combinable, and teach all recited features of the above limitation.
Scanlon describes an electrical component monitoring camera housing with an image sensor and lens. Paragraph 255 and figure 19 of the specification cites, “For example, imaging modules 4002a-b (e.g., an infrared camera and a non-thermal camera of a monitoring system) may be implemented with a common housing to make their placement within a multi-spectrum camera such as camera 715 more compact and/or more aligned. As shown in FIG. 19, system 5400 may include common housing socket 5420, processing modules 5404a-b, sensor assemblies 5405a-b, FPAs 5406a-b, common housing 5440, and lens barrels 5408a-b (e.g., similar to lens barrel 210 in FIG. 2). Common housing 5440 may be used to further align, for example, components of imaging modules 4002a-b with their optical axes, rather than individual imaging modules. In the embodiment shown in FIG. 19, the imaging modules are covered by a common imaging module housing.” Therefore Scanlon teaches the environment of a camera housing with an image sensor and a lens, notably including a visible light sensor.
Ward describes a system of imaging with a housing, image sensor, and lens, and by extension, a light blocking structure. Column 3 lines 47-58, column 5 lines 59-66, column 8 lines 16-28 and figures 1 and 5 of the specification cites, “As shown in FIG. 1, a preferred embodiment of the present invention includes a carriage 103, a light source 105, a sensor 110, an input/output device 115 and a power source 120. Depending on the particular item to be imaged, the invention may also include a lens 125 and a stray light blocking device 130… 
…The present invention may also include a stray light blocking device 130, for example, an opaque collimating device constructed from a metal or plastic tube or sheet. One embodiment of stray light blocking device 130 uses an array of separate tubes as collimating devices 207. These may be bonded together by glue or other adhesives or may be individual holes in a sheet of metal, plastic or other material, as is known to those skilled in the art…
…Where it is difficult to cover the entire page at one time with the available sensors 110, sensors 110 and stray light blocking device 130 can be microstepped for improved coverage at the cost of some mechanical complexity and increased exposure time. Referring now to FIGS. 4 and 5, positioners 301 can microstep a sensor array 303, utilizing at least one sensor 110 (and, if appropriate, lens 125 and stray light blocking device 130) within the area of carriage 103. This can be accomplished by using a piezoelectric transducer, solenoid, or other type of positioner 301 to shift the position of sensor array 303 within carriage 103 by a distance dependent upon the resolution desired and the system architecture.” column 8 lines 16-28 and figure 5, which illustrates a carriage that may be interpreted as a housing and appears to be illustrated such that the light blocking tubes bear from the surface surrounding the image sensor [obviously a circuit board, but certainly obviously a circuit board in combination with where the image sensor of Scanlon is located in combination] up to the end of the carriage housing, satisfying the limitation in question. Therefore Ward teaches “a light source to illuminate the switch contact
[a light protection cap] to seal off a beam path, from the lens to the image sensor, from the light source in a lightproof manner
wherein the light protection cap is embodied in a tubular fashion and bears by a first end of the light protection cap against an inner wall of the camera housing and by a second end of the light protection cap against a surface of a printed circuit board (PCB).”
Harms describes a light blocking structure. Paragraph 32 of the specification cites, “Furthermore, the mounting plate 15 can be provided with illumination elements 17 such as LEDs for the buttons, wherein the illumination can be Single Color, Dual Color or Multi-Color in the RGB color space. Due to the above mentioned lightproof chamber 5 of the button body 1 resting at its bottom end on the mounting plate 15 and being tightly enclosed at its top end by the profile area 10 of the elastic button element 2, it is possible to illuminate different buttons of the present invention with individual colors without a light diffusion between the different buttons.” where it can be seen in figures 1 and 2 that the elastic cap is fitted into the walls of the overall lightproof chamber where the purpose is to prevent light leakage between areas above a PCB, by association, the elastic cap is part of the light proof chamber. Therefore Harms teaches “an elastic light protection cap” in combination with Ward.
All of the above references are analogous in the field of either camera housings or light protecting structures. Furthermore, when these references are taken together in combination, the above described feature is taught. One of ordinary skill would recognize that the teaching of Ward regarding a light source and light protection structure that bears against the surface where the image sensor is mounted and the edge of a housing would be able to be combined with the teaching of Scanlon regarding the visible light camera in a housing so that a light source is included in the housing and the tubular light protection cap of Ward may be incorporated. Since Scanlon images in visible light, not only in infrared, it would be obvious to incorporate a light source in a camera environment to assist visible light imaging as a design parameter for improved illumination. Also, given the teachings of Ward, where the tube is pressed against the surface where the image sensor is mounted and the edge of a carriage housing, the obvious analogous placement of the tube in Scanlon would be against the PCB and housing wall. From here, the teaching of Harms regarding an elastic structure involved in a lightproof chamber would be able to be applied to the light protection structure of Ward so that the light blocking structure is made of elastic material. One of ordinary skill in the art would be able to construe the light protection structure of Ward to be made of elastic material as an obvious design choice even without the teaching of Harms, as the construction material is irrelevant to the function of the light blocking tube as claimed in claim 1 as long as it is sufficiently opaque, and opaque elastic materials are well known. Harms as a reference merely lends further support to the inclusion of an elastic material to a light blocking structure, as the fundamental light blocking structure is already taught by Ward. The motivations for combination of these references are as described in the 35 U.S.C. 103 rejection below. 
In response to applicant's argument that the references fail to show certain features of the applicant’s invention as recited in claim 4, specifically, a “wherein the light protection cap is embodied in a form of a tube having a double-C shape in section along a longitudinal axis of the tube” it is noted that this limitation is interpreted according to the broadest reasonable interpretation as would be understood by one of ordinary skill in the art, and references Scanlon, Ward, Harms, and Hattori are analogous, combinable, and teach all recited features of the above limitation.
Scanlon, Ward, and Harms are treated as in the above arguments for claim 1, which claim 4 relies upon. In summary of the above, the combination of Scanlon, Ward, and Harms teaches (a tubular, as illustrated in Ward) elastic light protection cap between the image sensor and lens that seals off stray light and bears against both the inner wall of the camera housing and surface of the PCB. The combination of Scanlon, Ward, and Harms teaches, “wherein the light protection cap is embodied in a form of a tube.” Due to the combined teachings where there is an obvious light blocking tube made of rubber material, the combination of Scanlon, Ward, and Harms is, among other areas of endeavor, directed to the teaching of structures made of rubber elastic bodies. 
Hattori describes a structure made of a rubber elastic body. Paragraph 44 of the specification cites, “The connection rubber elastic body 20 includes an inner hole 26 that passes through it on its central axis, and a tapered outer peripheral face whose diameter becomes gradually smaller as it goes upward.” and figure 1 illustrates a double C shape along a longitudinal axis of the tube. Therefore Hattori teaches “a tube having a double-C shape in section along a longitudinal axis of the tube.”
All of the above references are analogous in the field of elastic pieces. Furthermore, when these references are taken together in combination, the above described feature is taught. One of ordinary skill would recognize that the teaching of Hattori regarding the double C shape would be able to be combined with the teaching of Scanlon, Ward, and Harms regarding the elastic tube, so that the elastic tube is in a double C shape. One of ordinary skill in the art would be able to construe the elastic light protection tube of Scanlon, Ward, and Harms to be in a double C shape as an obvious design choice even without the teaching of Hattori, as the shape of the tube, whether straight or double C is irrelevant to the function of the light blocking tube as claimed in claim 1 as long as it blocks light, and so the double C shape is merely a matter of shaping an elastic tube design purely for design reasons. Hattori as a reference merely lends further support of elastic pieces being in a double C shape, as the fundamental elastic light blocking tube is already taught by Scanlon, Ward, and Harms. The motivations for combination of these references are as described in the 35 U.S.C. 103 rejection below. 
This same reasoning applies to claim 21, which contains analogous limitations to claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scanlon et al. (US 20150296146) (hereinafter Scanlon) in view of Ward (US 5751444) (hereinafter Ward), further in view of Harms (US 20170045908) (hereinafter Harms).
Regarding claim 1, Scanlon teaches A camera to observe a switched position of a switch contact of a switchgear apparatus (see Scanlon paragraph 84 regarding camera for switchgears), the camera comprising: 
an image sensor (see Scanlon paragraph 76 regarding visible light image sensor used to monitor electrical cabinet); 
a lens to focus light beams emanating from the switch contact onto the image sensor (see Scanlon paragraph 76 and 154 regarding non thermal visible light image sensor and lens elements);
further comprising: 
a camera housing, to enclose the light source and the image sensor and to receive the lens in a through opening of the camera housing (see Scanlon paragraph 255 and figure 19 regarding housing to enclose image sensor with an opening for the lens- in combination with Ward, it would be obvious to one of ordinary skill in the art to include the light source within the housing. See also the image sensor of Scanlon mounted on a substrate board),
However, Scanlon does not explicitly teach a light source and light protection cap for the sensor as needed for the limitations of claim 1. 
Ward, in a similar field of endeavor, teaches a light source to illuminate the switch contact (see Ward column and 3 lines 47-58 and figure 1 regarding light source that illuminates surface captured by sensor- in combination with Scanlon, which teaches a visible light sensor, a light source is an obvious inclusion to one of ordinary skill in the art); 
[a light protection cap] to seal off a beam path, from the lens to the image sensor, from the light source in a lightproof manner (see Ward column and 3 lines 47-58 and figure 1 regarding stray light blocking device that seals off beam path from lens to sensor and column 5 lines 59-66 regarding opaque tubular device made from any material known to one skilled in the art- this may be combined with the image sensor and lens of Scanlon so that when a light is incorporated, the beam path between the image sensor and lens is protected by the structure of Ward),
wherein the light protection cap is embodied in a tubular fashion and bears by a first end of the light protection cap against an inner wall of the camera housing and by a second end of the light protection cap against a surface of a printed circuit board (PCB) (see Ward column and 3 lines 47-58 and figure 1 regarding stray light blocking device that seals off beam path from lens to sensor and column 5 lines 59-66 regarding opaque tubular device made from any material known to one skilled in the art- in combination with Scanlon, which describes the arrangement of housing for an image sensor and lens mounted on a substrate, the incorporation of the light protection cap will be between the inner wall of the housing and the surface of the substrate. See also column 8 lines 16-28 and figure 5, which illustrates a carriage that may be interpreted as a housing and appears to be illustrated such that the light blocking tubes bear from the surface surrounding the image sensor [a circuit board in combination with Scanlon] up to the end of the housing, satisfying the limitation in combination with Scanlon), 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify Scanlon to include the teaching of Ward by incorporating the light and light protection cap into the camera of Scanlon so that when a light is incorporated, the beam path between the image sensor and lens is protected by the structure of Ward. One of ordinary skill would recognize that though Ward is directed to document scanning, and Scanlon to switchgear monitoring, it is obvious on its own to include a light source for the visible light imaging in Scanlon, and from there, it would be analogous and applicable to incorporate the light protection cap into the camera of Scanlon with a light source. 
One would be motivated to combine these teachings in order to block stray light from the light source from hitting the sensor (see Ward column 5 lines 59-66). 
However, the combination of Scanlon and Ward does not explicitly teach an elastic light protection cap as needed for the limitations of claim 1. 
Harms, in a similar field of endeavor, teaches an elastic light protection cap (see Harms paragraph 32 regarding elastic button element made of silicone in the function of incorporation into a lightproof chamber- in combination with Ward, which teaches a cap to seal off light from a beam path and that any suitable material may be used, it is obvious that the Silicone from Harms may be used and made necessarily opaque in order to function as a light protection cap as taught by Ward),
the light source and the image sensor being arranged on the PCB (see Harms paragraph 31 and figure 8 regarding LEDs disposed on mounting plate. In combination with Scanlon, which mounts the image sensor on a substrate, it would be obvious for one of ordinary skill in the art to mount the light source to the substrate as well.).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Scanlon and Ward to include the teaching of Harms by constructing the light protection cap of the combination of Scanlon and Ward out of elastic silicone. One of ordinary skill would recognize that in combination with Ward, which teaches a cap to seal off light from a beam path and that any suitable material may be used, it is obvious that the Silicone from Harms may be used and made necessarily opaque in order to function as a light protection cap as taught by Ward. Also, while Harms is directed to the field of keyboard construction, and Ward to document scanners, it is obvious to one of ordinary skill in the art that a tube meant to block out light may be constructed out of any appropriately opaque material. 
One would be motivated to combine these teachings in order to provide teachings regarding materials from a constructed device that considers preventing light diffusion outside of a chamber (see Harms paragraph 31).
Regarding claim 2, the combination of Scanlon, Ward, and Harms teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Scanlon, Ward, and Harms teaches wherein the light protection cap includes an elastic and lightproof material having a hardness of 30 to 50 Shore A (see Harms paragraph 32 regarding elastic button element made of silicone and paragraph 35 regarding silicone hardness that includes ranges within the 30-50 Shore A range in the function of incorporation into a lightproof chamber- in combination with Ward, which teaches a cap to seal off light from a beam path and that any suitable material may be used, it is obvious that the Silicone from Harms may be used and made necessarily opaque in order to function as a light protection cap as taught by Ward).  
One would be motivated to combine these teachings in order to provide teachings regarding materials from a constructed device that considers preventing light diffusion outside of a chamber (see Harms paragraph 31).
Regarding claim 3, the combination of Scanlon, Ward, and Harms teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Scanlon, Ward, and Harms teaches wherein the light protection cap includes EPDM or silicone (see Harms paragraph 32 regarding elastic button element made of silicone in the function of incorporation into a lightproof chamber- in combination with Ward, which teaches a cap to seal off light from a beam path and that any suitable material may be used, it is obvious that the Silicone from Harms may be used and made necessarily opaque in order to function as a light protection cap as taught by Ward).  
One would be motivated to combine these teachings in order to provide teachings regarding materials from a constructed device that considers preventing light diffusion outside of a chamber (see Harms paragraph 31).
Regarding claim 6, the combination of Scanlon, Ward, and Harms teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Scanlon, Ward, and Harms teaches wherein the light source is an SMD LED (see Harms paragraph 31 and figure 8 regarding LEDs disposed on mounting plate. It is obvious to one of ordinary skill in the art to choose to use surface mount connections over through hole connections as a matter of design choice, but in combination with Scanlon it is taught to use bond pads for connection rather than through hole connections, indicating that the connections are by surface mount [see Scanlon paragraph 96]).  
One would be motivated to combine these teachings in order to provide teachings regarding materials from a constructed device that considers preventing light diffusion outside of a chamber (see Harms paragraph 31).
Regarding claim 7, the combination of Scanlon, Ward, and Harms teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Scanlon, Ward, and Harms teaches wherein the image sensor is an SMT component (see Scanlon paragraph 77 regarding non-thermal camera mounted on a substrate and paragraph 96 regarding bond pads for connection rather than through hole connections, indicating that the connections are by surface mount, it is otherwise obvious to one of ordinary skill in the art to choose to use surface mount connections over through hole connections as a matter of design choice).  
Regarding claim 8, the combination of Scanlon, Ward, and Harms teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
Furthermore, the combination of Scanlon, Ward, and Harms teaches wherein the light protection cap includes EPDM or silicone (see Harms paragraph 32 regarding elastic button element made of silicone in the function of incorporation into a lightproof chamber- in combination with Ward, which teaches a cap to seal off light from a beam path and that any suitable material may be used, it is obvious that the Silicone from Harms may be used and made necessarily opaque in order to function as a light protection cap as taught by Ward).  
One would be motivated to combine these teachings in order to provide teachings regarding materials from a constructed device that considers preventing light diffusion outside of a chamber (see Harms paragraph 31).
Regarding claim 14, the combination of Scanlon, Ward, and Harms teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
Furthermore, the combination of Scanlon, Ward, and Harms teaches wherein the light source is an SMD LED (see Harms paragraph 31 and figure 8 regarding LEDs disposed on mounting plate. It is obvious to one of ordinary skill in the art to choose to use surface mount connections over through hole connections as a matter of design choice, but in combination with Scanlon it is taught to use bond pads for connection rather than through hole connections, indicating that the connections are by surface mount [see Scanlon paragraph 96]).  
One would be motivated to combine these teachings in order to provide teachings regarding materials from a constructed device that considers preventing light diffusion outside of a chamber (see Harms paragraph 31).
Regarding claim 15, the combination of Scanlon, Ward, and Harms teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
Furthermore, the combination of Scanlon, Ward, and Harms teaches wherein the image sensor is an SMT component (see Scanlon paragraph 77 regarding non-thermal camera mounted on a substrate and paragraph 96 regarding bond pads for connection rather than through hole connections, indicating that the connections are by surface mount, it is otherwise obvious to one of ordinary skill in the art to choose to use surface mount connections over through hole connections as a matter of design choice).
Regarding claim 16, the combination of Scanlon, Ward, and Harms teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
Furthermore, the combination of Scanlon, Ward, and Harms teaches wherein the light source is an SMD LED (see Harms paragraph 31 and figure 8 regarding LEDs disposed on mounting plate. It is obvious to one of ordinary skill in the art to choose to use surface mount connections over through hole connections as a matter of design choice, but in combination with Scanlon it is taught to use bond pads for connection rather than through hole connections, indicating that the connections are by surface mount [see Scanlon paragraph 96]).  
One would be motivated to combine these teachings in order to provide teachings regarding materials from a constructed device that considers preventing light diffusion outside of a chamber (see Harms paragraph 31).
Regarding claim 17, the combination of Scanlon, Ward, and Harms teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
Furthermore, the combination of Scanlon, Ward, and Harms teaches wherein the image sensor is an SMT component (see Scanlon paragraph 77 regarding non-thermal camera mounted on a substrate and paragraph 96 regarding bond pads for connection rather than through hole connections, indicating that the connections are by surface mount, it is otherwise obvious to one of ordinary skill in the art to choose to use surface mount connections over through hole connections as a matter of design choice).
Regarding claim 20, the combination of Scanlon, Ward, and Harms teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Scanlon, Ward, and Harms teaches wherein the image sensor is an SMT component (see Scanlon paragraph 77 regarding non-thermal camera mounted on a substrate and paragraph 96 regarding bond pads for connection rather than through hole connections, indicating that the connections are by surface mount, it is otherwise obvious to one of ordinary skill in the art to choose to use surface mount connections over through hole connections as a matter of design choice).
Claims 4, 9-10, and 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Scanlon et al. (US 20150296146) (hereinafter Scanlon) in view of Ward (US 5751444) (hereinafter Ward), further in view of Harms (US 20170045908) (hereinafter Harms), and further in view of Hattori (US 20190128365) (hereinafter Hattori).
Regarding claim 4, the combination of Scanlon, Ward, and Harms teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Scanlon, Ward, and Harms does not explicitly teach a double C shape light protection cap as needed for the limitations of claim 4. 
Hattori, in a similar field of endeavor, teaches wherein the light protection cap is embodied in a form of a tube having a double-C shape in section along a longitudinal axis of the tube (see Hattori paragraph 44 and figure 1 regarding rubber elastic body with inner hole and gradually tapered outer cross section that is broadly interpreted to be a double-C shape section. The elastic light protection structure of the combination of Harms and Ward may be constructed in this manner as a matter of design choice for elastic tubes without undue experimentation and without changing the function of the tube of Harms and Ward).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Scanlon, Ward, and Harms to include the teaching of Hattori by forming the light protection cap of the combination in a double C shape. One of ordinary skill would recognize that the elastic light protection structure of the combination of Harms and Ward may be constructed in this manner as a matter of design choice for elastic tubes without undue experimentation and without changing the function of the tube of Harms and Ward.
One would be motivated to combine these teachings in order to provide teachings relating to tubes made of elastic material (see Hattori paragraph 44).
Regarding claim 9, the combination of Scanlon, Ward, and Harms teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
However, the combination of Scanlon, Ward, and Harms does not explicitly teach a double C shape light protection cap as needed for the limitations of claim 9. 
Hattori, in a similar field of endeavor, teaches wherein the light protection cap is embodied in a form of a tube having a double-C shape in section along a longitudinal axis of the tube (see Hattori paragraph 44 and figure 1 regarding rubber elastic body with inner hole and gradually tapered outer cross section that is broadly interpreted to be a double-C shape section. The elastic light protection structure of the combination of Harms and Ward may be constructed in this manner as a matter of design choice for elastic tubes without undue experimentation and without changing the function of the tube of Harms and Ward).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Scanlon, Ward, and Harms to include the teaching of Hattori by forming the light protection cap of the combination in a double C shape. One of ordinary skill would recognize that the elastic light protection structure of the combination of Harms and Ward may be constructed in this manner as a matter of design choice for elastic tubes without undue experimentation and without changing the function of the tube of Harms and Ward.
One would be motivated to combine these teachings in order to provide teachings relating to tubes made of elastic material (see Hattori paragraph 44).
Regarding claim 10, the combination of Scanlon, Ward, and Harms teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
However, the combination of Scanlon, Ward, and Harms does not explicitly teach a double C shape light protection cap as needed for the limitations of claim 10. 
Hattori, in a similar field of endeavor, teaches wherein the light protection cap is embodied in a form of a tube having a double-C shape in section along a longitudinal axis of the tube (see Hattori paragraph 44 and figure 1 regarding rubber elastic body with inner hole and gradually tapered outer cross section that is broadly interpreted to be a double-C shape section. The elastic light protection structure of the combination of Harms and Ward may be constructed in this manner as a matter of design choice for elastic tubes without undue experimentation and without changing the function of the tube of Harms and Ward).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Scanlon, Ward, and Harms to include the teaching of Hattori by forming the light protection cap of the combination in a double C shape. One of ordinary skill would recognize that the elastic light protection structure of the combination of Harms and Ward may be constructed in this manner as a matter of design choice for elastic tubes without undue experimentation and without changing the function of the tube of Harms and Ward.
One would be motivated to combine these teachings in order to provide teachings relating to tubes made of elastic material (see Hattori paragraph 44).
Regarding claim 18, the combination of Scanlon, Ward, Harms, and Hattori teaches all aforementioned limitations of claim 4, and is analyzed as previously discussed.
Furthermore, the combination of Scanlon, Ward, Harms, and Hattori teaches wherein the light source is an SMD LED (see Harms paragraph 31 and figure 8 regarding LEDs disposed on mounting plate. It is obvious to one of ordinary skill in the art to choose to use surface mount connections over through hole connections as a matter of design choice, but in combination with Scanlon it is taught to use bond pads for connection rather than through hole connections, indicating that the connections are by surface mount [see Scanlon paragraph 96]).  
One would be motivated to combine these teachings in order to provide teachings regarding materials from a constructed device that considers preventing light diffusion outside of a chamber (see Harms paragraph 31).
Regarding claim 19, the combination of Scanlon, Ward, Harms, and Hattori teaches all aforementioned limitations of claim 4, and is analyzed as previously discussed.
Furthermore, the combination of Scanlon, Ward, Harms, and Hattori teaches wherein the image sensor is an SMT component (see Scanlon paragraph 77 regarding non-thermal camera mounted on a substrate and paragraph 96 regarding bond pads for connection rather than through hole connections, indicating that the connections are by surface mount, it is otherwise obvious to one of ordinary skill in the art to choose to use surface mount connections over through hole connections as a matter of design choice). 
Regarding claim 21, Scanlon teaches A camera to observe a switched position of a switch contact of a switchgear apparatus (see Scanlon paragraph 84 regarding camera for switchgears), the camera comprising: 
an image sensor (see Scanlon paragraph 76 regarding visible light image sensor used to monitor electrical cabinet); 
a lens to focus light beams emanating from the switch contact onto the image sensor (see Scanlon paragraph 76 and 154 regarding non thermal visible light image sensor and lens elements);
However, Scanlon does not explicitly teach a light source and light protection cap for the sensor as needed for the limitations of claim 21. 
Ward, in a similar field of endeavor, teaches a light source to illuminate the switch contact (see Ward column and 3 lines 47-58 and figure 1 regarding light source that illuminates surface captured by sensor- in combination with Scanlon, which teaches a visible light sensor, a light source is an obvious inclusion to one of ordinary skill in the art); 
[a light protection cap] to seal off a beam path, from the lens to the image sensor, from the light source in a lightproof manner (see Ward column and 3 lines 47-58 and figure 1 regarding stray light blocking device that seals off beam path from lens to sensor and column 5 lines 59-66 regarding opaque tubular device made from any material known to one skilled in the art- this may be combined with the image sensor and lens of Scanlon so that when a light is incorporated, the beam path between the image sensor and lens is protected by the structure of Ward),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify Scanlon to include the teaching of Ward by incorporating the light and light protection cap into the camera of Scanlon so that when a light is incorporated, the beam path between the image sensor and lens is protected by the structure of Ward. One of ordinary skill would recognize that though Ward is directed to document scanning, and Scanlon to switchgear monitoring, it is obvious on its own to include a light source for the visible light imaging in Scanlon, and from there, it would be analogous and applicable to incorporate the light protection cap into the camera of Scanlon with a light source. 
One would be motivated to combine these teachings in order to block stray light from the light source from hitting the sensor (see Ward column 5 lines 59-66). 
However, the combination of Scanlon and Ward does not explicitly teach an elastic light protection cap as needed for the limitations of claim 21. 
Harms, in a similar field of endeavor, teaches an elastic light protection cap (see Harms paragraph 32 regarding elastic button element made of silicone in the function of incorporation into a lightproof chamber- in combination with Ward, which teaches a cap to seal off light from a beam path and that any suitable material may be used, it is obvious that the Silicone from Harms may be used and made necessarily opaque in order to function as a light protection cap as taught by Ward),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Scanlon and Ward to include the teaching of Harms by constructing the light protection cap of the combination of Scanlon and Ward out of elastic silicone. One of ordinary skill would recognize that in combination with Ward, which teaches a cap to seal off light from a beam path and that any suitable material may be used, it is obvious that the Silicone from Harms may be used and made necessarily opaque in order to function as a light protection cap as taught by Ward. Also, while Harms is directed to the field of keyboard construction, and Ward to document scanners, it is obvious to one of ordinary skill in the art that a tube meant to block out light may be constructed out of any appropriately opaque material. 
One would be motivated to combine these teachings in order to provide teachings regarding materials from a constructed device that considers preventing light diffusion outside of a chamber (see Harms paragraph 31).
However, the combination of Scanlon, Ward, and Harms does not explicitly teach a double C shape light protection cap as needed for the limitations of claim 21. 
Hattori, in a similar field of endeavor, teaches wherein the light protection cap is embodied in a form of a tube having a double-C shape in section along a longitudinal axis of the tube (see Hattori paragraph 44 and figure 1 regarding rubber elastic body with inner hole and gradually tapered outer cross section that is broadly interpreted to be a double-C shape section. The elastic light protection structure of the combination of Harms and Ward may be constructed in this manner as a matter of design choice for elastic tubes without undue experimentation and without changing the function of the tube of Harms and Ward).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Scanlon, Ward, and Harms to include the teaching of Hattori by forming the light protection cap of the combination in a double C shape. One of ordinary skill would recognize that the elastic light protection structure of the combination of Harms and Ward may be constructed in this manner as a matter of design choice for elastic tubes without undue experimentation and without changing the function of the tube of Harms and Ward.
One would be motivated to combine these teachings in order to provide teachings relating to tubes made of elastic material (see Hattori paragraph 44).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483